Citation Nr: 0810328	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 2000 to November 
2003.

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for low back pain and 
bilateral pes planus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a chronic disability 
characterized by low back pain.  Her service medical records 
reveal treatment for a four-month history of recurrent low 
back pain with spasms in September 2000.  At the time of 
treatment she reported falling from a wall during basic 
training.  In March 2001, the veteran sought treatment for 
low back pain which occurred while performing sit-ups during 
physical training.  Her examining physician's impression was 
mechanical low back pain/back strain.  In February 2003, the 
veteran complained of low back pain with occasional pain down 
her left leg to the mid-calf.  Her physician noted evidence 
of tenderness to palpation and signs of guarding when the 
injured area was palpated.  The veteran noted a history of 
low back pain at the time of her separation examination in 
September 2003, but no diagnosis was assigned for that 
complaint.

The veteran underwent a VA general medical examination in 
July 2004, at which time the examiner noted degenerative 
joint disease in the low back.  However, the examiner who 
conducted July 2004 VA joints examination concluded that the 
veteran did not have a disorder of the lower back.  No 
radiologic examination more recent than 2001 (in service) is 
associated with the claims file.  The claim should be 
remanded to further develop the clinical evidence as to 
whether the veteran has a disorder of the lower back and to 
reconcile the differing medical opinions.  

In addition, the veteran seeks service connection for 
bilateral pes planus, which she contends was aggravated by 
the physical rigors of military service.  Mild asymptomatic 
pes planus was noted at enlistment into service in February 
2000.  In June 2000, the veteran sought medical treatment for 
bilateral foot pain.  Her treating physician suspected that 
her symptoms were secondary to inadequate arch support and 
ill-fitting boots.  The veteran was treated for nodular 
plantar fasciitis in service.  In October 2003, left foot 
plantar fasciitis and severe, symptomatic pes planus were 
noted during the veteran's separation examination. 

During a July 2004 VA joints examination, the examiner noted 
significant pes planus, which likely preexisted military 
service.  The examiner concluded that the veteran was not 
significantly functionally limited by her feet.  The VA 
examiner did not render an opinion regarding whether the 
veteran's bilateral pes planus underwent an increase in 
severity beyond the natural progression of the disease during 
service.  It does not appear that service medical records 
were reviewed.  Thus, the claim must be remanded to obtain an 
opinion as to whether the veteran's currently diagnosed 
bilateral pes planus was incurred in or aggravated by active 
service, including after review of the service medical 
records.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent notice of the provisions of the 
VCAA, it is the Board's opinion that the 
veteran should again be provided with 
notice of VA's duties to assist and notify 
him, set forth in the Veterans Claims 
Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007).  In particular, the 
notice should include an explanation as to 
the information or evidence needed to 
establish service connection on the basis 
of aggravation in service.  The notice 
described in this paragraph should be 
issued prior to issuance of a supplemental 
statement of the case (SSOC).


2.  The veteran should be afforded a VA 
examination to determine the nature, 
severity, and etiology of any disability 
affecting the lumbar spine.  Any necessary 
diagnostic examination should be 
conducted.  All diagnoses are to be noted.  
The examiner should provide the rationale 
or basis for assignment of each diagnosis 
assigned.  

For each diagnosis assigned, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (that is, 
probability of 50 percent or better) that 
the low back disorder is related to 
service.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.   

3.  The veteran should be afforded a VA 
examination to determine whether it is at 
least as likely as not (that is, 
probability of 50 percent or better) that 
her bilateral pes planus was aggravated by 
active service.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should be asked to 
provide an opinion as to the following:

    (i) Is it at least as likely as not 
(that is, probability of 50 percent or 
better) that the veteran had bilateral pes 
planus prior to service?  
    (ii) If the veteran's bilateral pes 
planus pre-existed her service, is it at 
least as likely as not (that is, 
probability of 50 percent or better) that 
the pes planus increased in severity 
beyond the natural progression expected 
for pes planus in service?  
    (iii) If the veteran's bilateral pes 
planus pre-existed her service, is it at 
least as likely as not (that is, 
probability of 50 percent or better) that 
the underlying pathology of pes planus, as 
opposed to a temporary increase in 
symptomatic manifestations, increased in 
severity during the veteran's service?  

4.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided a supplemental statement of 
the case and given an opportunity to respond.  
The appeal should thereafter be returned to the 
Board for further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

